Mr. Justice Yantis delivered the opinion of the court: Claimant herein as administrator of the estate of Eleanor Handzel, deceased, seeks an award because of the death of said Eleanor Handzel alleged to have occurred as the result of injuries sustained in an automobile collision. The complaint recites that the car in which decedent was riding was struck by a passenger bus from the St. Charles School for Boys that was then and there being operated in a careless and negligent manner, and the award is sought because of the alleged negligence of the driver of said bus as the agent, servant or representative of the State of Illinois. The Attorney General has filed a motion on behalf of respondent to dismiss the complaint for the reason that plaintiff’s claim is predicated solely on the purported liability ' of respondent for the alleged negligence of an employee. Respondent is entitled to the allowance of said motion. The rule applicable thereto has repeatedly been set forth as follows: “The State, as a sovereign, is not liable for damages, injuries or death resulting from the negligence of its officers or employees. The doctrine of respondeat superior does not apply to the State.” Crabtree vs. State, 7 C. C. R. 207. Childress vs. State, 8 C. C. R. 223. The motion to dismiss the complaint is allowed and cause dismissed.